
	
		I
		111th CONGRESS
		1st Session
		H. R. 1100
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Commandant of the Coast Guard to issue
		  regulations that require certain pilots on vessels operating in designated
		  waters to carry and utilize a portable electronic device equipped for
		  navigational purposes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vessel Navigation and Safety
			 Improvement Act.
		2.Requirement for
			 pilots to carry and utilize portable electronic navigational
			 deviceThe Ports and Waterways
			 Safety Act (33 U.S.C. 1221 et seq.) is amended by inserting after section 4A
			 the following:
			
				4B.Portable
				electronic device for navigation purposes
					(a)In
				GeneralThe Commandant of the Coast Guard may issue regulations
				that—
						(1)require that any
				pilot licensed under subtitle II of title 46, United States Code, while serving
				under the authority of that license as pilot on a covered vessel operating in
				waters designated in the regulation shall carry and utilize a portable
				electronic device that is—
							(A)equipped for
				navigational purposes; and
							(B)capable of being
				connected to an Automatic Identification System; and
							(2)require such
				pilots to obtain training in the use of such electronic devices, and prescribe
				requirements for such training after consultation with State or local pilotage
				authorities on specific equipment and practices in the waters designated in the
				regulation.
						(b)Determination of
				NeedThe Commandant shall consult with State or local pilotage
				authorities for the waters covered by the regulations to determine if the
				carriage and use of such portable electronic devices would improve safe
				navigation under local conditions and whether there is a need for mandatory
				carriage requirements.
					(c)Covered Vessel
				DefinedIn this section the term covered vessel
				means a self-propelled commercial vessel of 300 gross tons or more that does
				not have an electronic chart prescribed under section
				4A.
					.
		
